1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    EUTIMIO AISPURO,                            Case No. 2:19-cv-06938-JAK (SHK)
12                                   Plaintiff,
                                                  ORDER ACCEPTING FINDINGS
13                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
14    DR. DEDILO, et al.,                         JUDGE
15                                 Defendants.
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18
     Complaint, the relevant records on file, and the Report and Recommendation
19
     (“R&R”) of the United States Magistrate Judge. The Court has engaged in de
20
     novo review of those portions of the Report to which Plaintiff has objected. Court
21
     accepts the findings and recommendation of the Magistrate Judge.
22
           IT IS THEREFORE ORDERED that Plaintiff Eutimio Aispuro’s claims
23
     against Defendants Doctor Gustaveson and Doctor Danilo C. Bernal in their
24
     official capacities are DISMISSED with prejudice and without leave to amend.
25
26   Dated: April 6, 2020
                              _________________________________
27                                     John A. Kronstadt
28                                     United States District Judge
